United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 7, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60716
                          Summary Calendar


ISHRAT EJAZ; SHAHID EJAZ,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA Nos. A74 403 455
                            A74 403 467
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ishrat Ejaz and her minor son Shahid Ejaz, both citizens of

Pakistan, petition this court for review of the final order of

the Board of Immigration Appeals which summarily affirmed the

Immigration Judge’s (“IJ”) decision denying their applications

for asylum and withholding of removal. Shahid’s claims are

dependent upon the resolution of Ishrat’s claims.   We directly

review the IJ’s decision.   See Soadjede v. Ashcroft, 324 F.3d

830, 832 (5th Cir. 2003).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60716
                                -2-

     Ishrat contends that the IJ erred by requiring her to

provide corroboration of her claims in the absence of a negative

credibility finding.   Although we recognize that the BIA’s

corroboration rule has not been addressed by this court, because

the IJ also provided an alternative basis for denying asylum, we

decline to address the corroboration issue in this case.

     Ishrat argues that the IJ erred by finding that she had not

demonstrated a sufficient nexus between her political opinion and

the persecution she and other members of her family allegedly

suffered.   Ishrat also argues that the IJ erred in finding that

her delay in seeking asylum and her two return visits to Pakistan

undercut her claim of a fear of future persecution.

     Based upon our review of the record, we conclude that the

IJ’s decision is supported by substantial evidence and that the

evidence in the record does not compel a contrary conclusion.

See Efe v. Ashcroft, 293 F.3d 899, 903-05 (5th Cir. 2002);

Mikhael v. INS, 115 F.3d 299, 302-04 (5th Cir. 1997).    Because

Ishrat did not make the required showing for asylum, she also was

not eligible for withholding of removal.   See Mikhael, 115 F.3d

at 306 n.10.

     Accordingly, the petitions for review are DENIED.